In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00084-CR



         CRAIG EUGENE TAYLOR, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 18F1293-005




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER

       Appellant Craig Eugene Taylor was convicted in Bowie County, Texas, of aggravated

robbery and was sentenced to forty years’ incarceration. The trial court appointed Alwin Smith

to represent Taylor on appeal. Smith has filed a motion to withdraw as appellate counsel for

Taylor and has asked this Court to abate Taylor’s appeal to the trial court for appointment of new

appellate counsel.

       In his motion, Smith states that he was appointed to serve as the justice of the peace for

precinct one in 2018 following the death of the sitting judge. While conducting research for

Taylor’s brief, Smith discovered that, during the time he was serving as justice of the peace, he

approved the probable cause affidavit for Taylor’s arrest and issued the arrest warrant for Taylor.

Based on these events, counsel has determined that the Texas Disciplinary Rules of Professional

Conduct and the Code of Judicial Conduct prohibit him from representing Taylor on appeal.

Because we agree, we grant Smith’s motion to withdraw, and we abate this case to the trial court

for the appointment of new appellate counsel. The appointment is to be made within ten days of

the date of this order. A memorialization of the trial court’s appointment shall be entered into

the record of this case and presented to this Court in the form of a supplemental clerk’s record

within five days of the date of appointment.

       Upon receipt of the supplemental clerk’s record contemplated by this order, our

jurisdiction over this appeal will resume and we will establish a new briefing schedule.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: December 8, 2020

                                                2